Citation Nr: 9909999	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran had active service from October 1940 to 
April 1946, and he died in March 1978.  


REMAND

A preliminary review of the record discloses that the Board 
remanded this case in October 1998 to obtain additional VA 
medical records pertaining to the veteran from the VA Medical 
Center (VAMC) in Lexington, Kentucky.  In response to the 
RO's request for those records the VAMC indicated that they 
could not identify the veteran by name or Social Security 
number and no additional VA medical records were obtained.  
However, the record reflects that the veteran had in fact 
been hospitalized for treatment at that medical facility on 
previous occasions, thus it was not entirely clear as to why 
the veteran could not be identified.  

The Board contacted the records department at the VAMC to 
ascertain whether records pertaining to the veteran could 
have been retired/archived.  Further investigation disclosed 
that records pertaining to a veteran by that name with the 
first five digits of the Social Security number were in fact 
archived.  While it is not clear whether these archived 
records pertain to the veteran, given the similarity in the 
veterans' names and 5 of 9 digits of the Social Security 
number, the Board believes that a further attempt to 
ascertain whether these records pertain to this veteran is in 
order.  In this regard, the Board would note that, should 
additional records be obtained, it would be possible to 
verify that the records pertain to the veteran by the Social 
Security number contained in those records and by reference 
to any date of birth.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:  

The RO should once again attempt to 
obtain all hospital and outpatient 
treatment records pertaining to the 
veteran from the VAMC in Lexington, 
Kentucky, including any retired/archived 
records.  In requesting these records 
from the VAMC the RO should indicate that 
the Board's contact with the records 
department indicated that there were 
records archived for a veteran with the 
same name and the same first five digits 
of the Social Security number.  As such, 
the VAMC should be requested to search 
for medical records pertaining to the 
veteran by name, rather than Social 
Security number, and the veteran's date 
of birth should be included with the 
request.  Verification that those records 
pertain to the veteran should be sought 
in the records themselves via the Social 
Security number contained in those 
records and the date of birth for the 
veteran.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
unless she is notified.  




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



